Case 3:21-cv-00176-DMS-NLS Document 11 Filed 02/03/21 PageID.253 Page 1 of 20




   1 Jenny L. Riggs (SBN: 204417)
     jriggs@meyersnave.com
   2 Margaret W. Rosequist (SBN: 203790)
     mrosequist@meyersnave.com
   3 MEYERS, NAVE, RIBACK, SILVER & WILSON
     600 B Street, Suite 1650
   4 San Diego, California 92101
     Telephone: (619) 330-1700
   5 Facsimile: (619) 330-1701
   6 Attorneys for Defendant
     CITY OF SAN DIEGO
   7
   8                        UNITED STATES DISTRICT COURT
   9                     SOUTHERN DISTRICT OF CALIFORNIA
 10
 11 AMERICAN ASPHALT SOUTH, INC,                   Case No. 3:21-cv-00176-DMS-NLS
    a California corporation,
 12                                                [Assigned for All Purposes to:
                 Plaintiff,                        Hon. Dana M. Sabraw, Dept. 13A]
 13
           v.                                      DEFENDANT CITY OF SAN
 14                                                DIEGO’S OPPOSITION TO
    CITY OF SAN DIEGO, a Municipal                 PLAINTIFF’S EX PARTE
 15 corporation,                                   APPLICATION FOR TEMPORARY
                                                   RESTRAINING ORDER AND
 16                Defendant.                      ORDER TO SHOW CAUSE RE:
                                                   PRELIMINARY INJUNCTION
 17
 18                                                Action Filed:       January 29, 2021
                                                   Trial Date:         None Set
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                                 Case No. 3:21-cv-00176-DMS-NLS
        DEFENDANT CITY OF SAN DIEGO’S OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION FOR
       TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 3:21-cv-00176-DMS-NLS Document 11 Filed 02/03/21 PageID.254 Page 2 of 20




   1                                         TABLE OF CONTENTS
                                                                                                                            Page
   2
   3 I.      INTRODUCTION ............................................................................................. 1
   4 II.     FACTUAL BACKGROUND ........................................................................... 1
   5         A.      Investigation of AAS’s Fraudulent Activity. .......................................... 1
   6         B.      AAS’s Request That The Debarment Hearing Be Delayed.................... 3
   7         C.      The City’s Accusation And The Upcoming Debarment Hearing........... 5
   8 III.    PLAINTIFF HAS NOT MET THE HIGH BAR REQUIRED TO
             SATISFY THE NEED FOR EMERGENCY EX PARTE RELIEF ................. 5
   9
       IV.   PLAINTIFF HAS FAILED TO MEET THE SUBSTANTIVE
 10          REQUIREMENTS FOR THE ISSUANCE OF A TRO ................................... 8
 11          A.      Plaintiff Will Not Suffer Irreparable Harm In The Absence Of A
                     TRO. ........................................................................................................ 9
 12
             B.      Plaintiff Is Unlikely To Succeed On The Merits Of Its Claims. ............ 9
 13
             C.      The Balance Of Equities Tips Heavily In The City’s Favor To
 14                  Ensure The Integrity Of Its Bidding Process And Contractors. ........... 13
 15          D.      Denial Of The TRO Request Is In The Public Interest As It
                     Prevents A Bad Actor From Bidding On City Projects. ....................... 14
 16
       V.    CONCLUSION ............................................................................................... 15
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                i                 Case No. 3:21-cv-00176-DMS-NLS
         DEFENDANT CITY OF SAN DIEGO’S OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION FOR
        TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 3:21-cv-00176-DMS-NLS Document 11 Filed 02/03/21 PageID.255 Page 3 of 20




   1
                                            TABLE OF AUTHORITIES
   2
                                                                                                                 Page(s)
   3
   4 Cases
  5 Ali v. United States,
       932 F. Supp. 1206 (N.D. Cal. 1996)................................................................... 13
  6
  7 Alliance for the Wild Rockies v. Cottrell,
       632 F.3d 1127 (9th Cir. 2011) .............................................................................. 9
  8
    Anderson v. United States,
  9
       612 F.2d 1112 (9th Cir. 1979) .............................................................................. 7
 10
    Bd. of Regents of State Colleges v. Roth,
 11    408 U.S. 564 (1972) ........................................................................................... 10
 12
    Beacon Theatres, Inc. v. Westover,
 13    359 U.S. 500 (1959) ............................................................................................. 9
 14 Brown Jordan Int’l v. Mind’s Eye Interiors, Inc.,
 15    236 F. Supp. 2d 1152 (D. Haw. 2002) ................................................................. 6
 16 Golden Day Sch., Inc. v. State Dep't of Educ.,
 17   83 Cal. App. 4th 695 (2000) ......................................................................... 10, 11

 18 Gonzalez v. Freeman,
      334 F.2d 570 (D.C. Cir. 1964)............................................................................ 10
 19
 20 Gradetech, Inc. v. City of San Jose,
      2020 WL 1667418 (N.D. Cal. 2020) .................................................................. 10
 21
    Granny Goose Foods, Inc. v. Bhd. of Teamsters,
 22   415 U.S. 423 (1974) ............................................................................................. 6
 23
    Guzman v. Shewry,
 24   552 F.3d 941 (9th Cir. 2009) ................................................................................ 9
 25 Hunt v. Nat’l Broad. Co., Inc.,
 26   872 F.2d 289 (9th Cir. 1989) ................................................................................ 6
 27 Mednik v. State Dep’t of Health Care Servs.,
 28   175 Cal. App. 4th 631 (2009) ............................................................................. 10
                                                i                 Case No. 3:21-cv-00176-DMS-NLS
         DEFENDANT CITY OF SAN DIEGO’S OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION FOR
        TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 3:21-cv-00176-DMS-NLS Document 11 Filed 02/03/21 PageID.256 Page 4 of 20




   1 Reno Air Racing Ass’n., Inc. v. McCord,
        452 F.3d 1126 (9th Cir. 2006) .............................................................................. 6
   2
   3 Sagana v. Tenorio,
        384 F.3d 731 (9th Cir. 2004) .............................................................................. 10
   4
     San Bernardino Physicians’ Servs. v. San Bernardino Cnty.,
   5
        825 F.2d 1404 (9th Cir. 1987) ............................................................................ 10
   6
     Shane Meat Co. v. United States Dep’t of Defense,
   7    800 F.2d 334 (3rd Cir. 1986) .............................................................................. 13
   8
     Stanchart Sec. Int’l, Inc. v. Galvadon,
   9    2012 WL 5286952 (S.D. Cal. 2012) .................................................................... 6
 10 Stanley v. Univ. of Southern Cal.,
 11    13 F.3d 1313 (9th Cir. 1994) ........................................................................ 6, 7, 9
 12 Tipple v. Cnty. of San Diego,
 13    2006 WL 8455457 (S.D. Cal. 2006) ................................................................ 6, 7

 14 Transco Sec., Inc. v. Freeman,
       639 F.2d 318 (6th Cir. 1981) .............................................................................. 11
 15
 16 Winter v. Nat’l Res. Def. Council, Inc.,
       555 U.S. 7 (2008) ................................................................................................. 8
 17
    Yi Tai Shao v. Tsan-Kuen Wang,
 18    2014 WL 12796401 (N.D. Cal. 2014) .................................................................. 6
 19
    Statutes
 20
    California Government Code § 53087.6.................................................................... 4
 21
 22 California Public Records Act ............................................................................... 1, 4
 23 San Diego Municipal Code Chapter 2, Article 2, Division 8 ................................ 2, 3
 24 Other Authorities
 25 Fourteenth Amendment ............................................................................................. 9
 26
    City’s Administrative Regulation No. 25.90, § 4.2.7 .......................................... 5, 11
 27
    Fed. R. Civ. Proc. R. 4 (j)(2) ..................................................................................... 8
 28
                                                       ii                          Case No. 3:21-cv-00176-DMS-NLS
         DEFENDANT CITY OF SAN DIEGO’S OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION FOR
        TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 3:21-cv-00176-DMS-NLS Document 11 Filed 02/03/21 PageID.257 Page 5 of 20




   1 Fed. R. Civ. P. Rule 65(b)(1) ..................................................................................... 8
   2 Fed. R. Civ. Proc. § 65(b)(1)(A)................................................................................ 6
   3
   4
   5
   6
   7
   8
   9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                 iii               Case No. 3:21-cv-00176-DMS-NLS
          DEFENDANT CITY OF SAN DIEGO’S OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION FOR
         TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 3:21-cv-00176-DMS-NLS Document 11 Filed 02/03/21 PageID.258 Page 6 of 20




   1 I.      INTRODUCTION
   2         Plaintiff American Asphalt South, Inc., has requested on an emergency,
   3 expedited basis that this Court issue a mandatory injunction to change the parties’
   4 positions with respect to each other – and all before Plaintiff has served its
   5 complaint on Defendant the City of San Diego. Its request arises from its contention
   6 that the City has delayed too long in seeking a hearing date for the hearing to
   7 permanently debar Plaintiff from bidding on public contracts in the City due to
   8 Plaintiff’s fraud and bribery. But Plaintiff itself is responsible for much of the
   9 delay, and indeed in its related state court action against the City, it alleges in a
 10 Verified Petition that the City must not move forward on setting a debarment
 11 hearing until Plaintiff has obtained and reviewed a number of documents it has
 12 sought pursuant to the California Public Records Act.
 13          Even leaving that aside, however, Plaintiff’s Ex Parte Application for
 14 Temporary Restraining Order (“TRO”) And Order To Show Cause Regarding
 15 Preliminary Injunction should be denied. Plaintiff has not met its burden of showing
 16 the need for immediate emergency injunctive relief to stay its suspension from
 17 bidding on projects for the City of San Diego (“City”) pending the outcome of
 18 Plaintiff’s debarment proceeding. Moreover, Plaintiff will not suffer irreparable
 19 harm without a TRO, is unlikely to succeed on the merits of its claims and cannot
 20 show that the balance of equities or the public interest will be served by the issuance
 21 of a TRO. The Court should deny Plaintiff’s TRO request for these reasons as well.
 22 The City’s temporary suspension of Plaintiff must be allowed to stand through the
 23 conclusion of the debarment process—the integrity of the City’s bidding process
 24 depends on it.
 25 II.      FACTUAL BACKGROUND
 26          A.    Investigation of AAS’s Fraudulent Activity.
 27          A whistleblower report and law enforcement investigation prompted an
 28 internal investigation at the City. Mougin Decl., Exh. A, p. 6. That investigation
                                                  1              Case No. 3:21-cv-00176-DMS-NLS
        DEFENDANT CITY OF SAN DIEGO’S OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION FOR
       TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 3:21-cv-00176-DMS-NLS Document 11 Filed 02/03/21 PageID.259 Page 7 of 20




   1 “determined that American Asphalt South, Inc. (AAS) has acted in ways that justify
   2 debarment as described in San Diego Municipal Code Chapter 2, Article 2, Division
   3 8 (Debarment).” Id. Quoting extensively from various emails exchanged between
   4 Plaintiff and a City employee whom Plaintiff provided with tickets and travel, the
   5 City’s letter suspending Plaintiff pending debarment set out Plaintiff’s pattern of
   6 cheating during the bidding process by providing gifts off the books for a City
   7 employee. For example, Plaintiff provided a City employee with “tickets to a
   8 football game at Levi’s Stadium in the San Francisco Bay Area, including hotel and
   9 airfare,” as well as “invitations to Annual MSA Golf Tournaments between 2012
 10 and 2016.” Id.
 11         But Plaintiff’s conduct did not begin and end with making unauthorized gifts
 12 of travel and attendance at sporting events; it obtained advantages after it provided
 13 those “gifts” to a City employee. The investigation revealed that “AAS obtained a
 14 competitive edge [in bidding] by convincing the City to accept a different slurry seal
 15 material, because AAS was unable to obtain the material that was originally called
 16 for in the invitation to bid.” Id., Exh. A, p. 7. In addition, the investigation revealed
 17 that AAS had conspired with a City employee in an effort to “remove subcontractors
 18 listed in bid documents, … create fraudulent change orders, and complete an excess
 19 of $715,000 of subcontractor work in house.” Id.
 20         Plaintiff also sought the assistance of a City employee to submit
 21 “unreasonably low bids with a covert understanding that [the City employee] would
 22 later approve change orders and price increases.” Id., Exh. A, p. 8. The wrongdoing
 23 was not limited to bids, however. The investigation revealed that Plaintiff conspired
 24 with a City employee to “alter AAS billing so that AAS could obtain more money
 25 than they were entitled to.” Id., Exh. A, p. 9.
 26         Furthermore, the investigation determined that Plaintiff’s actions showed a
 27 consciousness of wrongdoing: Plaintiff routinely avoided City email systems to
 28 engage in these covert communications with a City employee, addressing the emails
                                                 2               Case No. 3:21-cv-00176-DMS-NLS
        DEFENDANT CITY OF SAN DIEGO’S OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION FOR
       TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 3:21-cv-00176-DMS-NLS Document 11 Filed 02/03/21 PageID.260 Page 8 of 20




   1 instead to the City employee’s personal email account. Id., Exh. A, p. 10. This,
   2 even though Plaintiff had been directed that its only communications were to be
   3 with the Resident Engineer on a project. Id. As the investigation concluded, “The
   4 preceding examples show the City’s inability to trust AAS, as AAS was going
   5 behind the back of City employees that administer the contract, to obtain advice
   6 from [a City employee] on how to gain advantages over the construction
   7 managers…. AAS has shown their willingness to manipulate prices and the
   8 contracting process.” Id., Exh. A, p. 12.1 The City therefore notified Plaintiff that
   9 Plaintiff was suspended pending a debarment hearing.
 10            B.    AAS’s Request That The Debarment Hearing Be Delayed.
 11            After the City sent its letter suspending Plaintiff pending debarment, the City
 12 learned that Plaintiff had retained a law firm that previously had represented the
 13 City. Concerned about the perceived conflict of interest to find that its former
 14 lawyers now were adverse to it, the City necessarily considered whether this
 15 perceived conflict needed to be remedied. Ultimately, on September 30, 2020, the
 16 City advised its former lawyers that “the City has decided to not pursue further
 17 action against your firm in regard to the conflict of interest issues previously
 18 identified.” Mougin Decl., ¶¶ 5-6 and Exh. B. The City therefore requested that
 19 Plaintiff cooperate in providing dates it would be available for a hearing with the
 20 Office of Administrative Hearing (“OAH”). Id. When filing an Accusation for
 21 debarment with the OAH, a form “Request to Set” is concurrently submitted and
 22 asks counsel for both parties to provide available dates. See Johnson Decl., Exh. C.
 23 ///
 24 ///
 25
      1
      Plaintiff does not deny that it engaged in these actions; instead, it accuses the City
 26
    of misunderstanding Plaintiff’s “business practices” and alleges that the City lacks
 27 “context” for Plaintiff’s actions. See MPA ISO Ex Parte at 3:12, 5:3. Presumably at
    the debarment hearing Plaintiff will offer the missing context that it believes will
 28
    explain its conduct that, on its face, is grounds for debarment.
                                                 3                Case No. 3:21-cv-00176-DMS-NLS
           DEFENDANT CITY OF SAN DIEGO’S OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION FOR
          TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 3:21-cv-00176-DMS-NLS Document 11 Filed 02/03/21 PageID.261 Page 9 of 20




   1            While the City was investigating the potential conflict of interest with
   2 Plaintiff’s counsel, Plaintiff began submitting a number of requests under the
   3 California Public Records Act, seeking various documents. Mougin Decl., ¶ 8. The
   4 City dutifully began responding to those requests, but given the voluminous nature
   5 of the requests (nearly a hundred separate requests, some covering a span of ten
   6 years), the documents were provided on a rolling basis. In addition, some of the
   7 documents sought under the Public Records Act (particularly those subject to the
   8 Act’s whistleblower protections at California Government Code § 53087.6) simply
   9 are not disclosable records. See, e.g., Mougin Decl., ¶ 4. But others are, and the
 10 City has been rolling productions out to Plaintiff.
 11             Despite this, on October 22, 2020, Plaintiff filed an action against the City in
 12 state court. Mougin Decl., ¶ 9, Exh. D. In its Verified Petition, Plaintiff asserted
 13 that the City could not move forward with the debarment hearing because, Plaintiff
 14 contended, it needed the advantage of obtaining documents from the City to prepare
 15 for the debarment hearing, before engaging in the discovery process (which, of
 16 course, would allow the City to obtain information from Plaintiff). See, e.g., id.,
 17 Exh. D at ¶ 41. Having sued the City in state court, claiming its rights were being
 18 violated because the City was moving forward with a debarment hearing, Plaintiff
 19 now sues in federal court (its state action remains pending), claiming the precise
 20 opposite.
 21             While Plaintiff has provided no authority for its position in its state court
 22 action that debarment cannot move forward until Plaintiff has gathered sufficient
 23 public records from the City, its litigation position and the City’s attempts to
 24 coordinate with Plaintiff may provide an argument that such constitutes “good
 25 cause”2 to delay setting a hearing date. Plaintiff has not withdrawn its state court
 26    2
      Specifically. pursuant to the City’s Administrative Regulation “When a bidder or
 27 contractor is suspended, the Chief Operating Officer should appoint a Board or an
    independent hearing officer to hear the debarment within a reasonable amount of
 28 time, based on the circumstances of the case, not to exceed 30 calendar days unless
    the bidder or contractor presents good cause to extend the time.” Mougin Decl.,
                                              4                Case No. 3:21-cv-00176-DMS-NLS
            DEFENDANT CITY OF SAN DIEGO’S OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION FOR
           TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 3:21-cv-00176-DMS-NLS Document 11 Filed 02/03/21 PageID.262 Page 10 of 20




   1 action against the City. It has simply filed the instant action in federal court, making
   2 an assertion contrary to its assertion in its pending state court action. Plaintiff
   3 cannot have it both ways, claiming foul if the City moves forward with OAH to set a
   4 debarment hearing date and then filing suit claiming the City has violated its
   5 constitutional due process rights because no hearing date has been set.
   6         C.     The City’s Accusation And The Upcoming Debarment Hearing
   7         The City has now filed and served its Accusation with the OAH, and awaits
   8 the OAH’s assignment of a hearing officer and a hearing date. Johnson Decl., ¶ 5
   9 and Exh. C. Despite Plaintiff’s assertions to the contrary, the City does not control
  10 the hearing date; much as with a trial court, the parties do not dictate the hearing
  11 date. According to communications with staff at OAH, the hearing date is largely
  12 set based on the length of time the hearing is anticipated to take. The City made its
  13 best estimate when it filed (it did not have Plaintiff’s time estimate to provide), and
  14 now awaits an assigned hearing date.
  15 III.    PLAINTIFF HAS NOT MET THE HIGH BAR REQUIRED TO
  16         SATISFY THE NEED FOR EMERGENCY EX PARTE RELIEF
  17         Plaintiffs’ ex parte request for a temporary restraining order must be denied as
  18 Plaintiff does not qualify for, nor has it made a sufficient showing to support a need
  19 for, emergency expedited ex parte relief. This is especially true in this case where
  20 granting the ex parte relief sought by Plaintiff will undermine the integrity of the
  21 City’s bidding process and allow a bad actor to continue to bid on, and potentially
  22 be awarded, City projects despite pending debarment proceedings.
  23         Temporary restraining orders are for real emergencies only. The Federal
  24 Rules of Civil Procedure provide that a temporary restraining order may only be
  25 granted if specific facts are stated in an affidavit or a verified complaint that clearly
  26
  27 Exh. A, at p. 51 (City’s Administrative Regulation No. 25.90, § 4.2.7).
  28
                                                  5              Case No. 3:21-cv-00176-DMS-NLS
        DEFENDANT CITY OF SAN DIEGO’S OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION FOR
       TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 3:21-cv-00176-DMS-NLS Document 11 Filed 02/03/21 PageID.263 Page 11 of 20




   1 show an immediate and irreparable injury that will result to the movant before the
   2 adverse party can be heard in opposition. Fed. R. Civ. Proc. § 65(b)(1)(A). Thus a
   3 plaintiff must clear a high bar to obtain ex parte relief. This “reflect[s] the fact that
   4 our entire jurisprudence runs counter to the notion of court action taken before
   5 reasonable notice and an opportunity to be heard has been granted both sides of a
   6 dispute.” Granny Goose Foods, Inc. v. Bhd. of Teamsters, 415 U.S. 423, 438-39
   7 (1974). Courts recognize very few circumstances justifying the issuance of an ex
   8 parte temporary restraining order. See Reno Air Racing Ass’n., Inc. v. McCord, 452
   9 F.3d 1126, 1131 (9th Cir. 2006).
  10         While the standard for granting a temporary restraining order is “identical” to
  11 that for granting a preliminary injunction, where ex parte relief is sought, there is the
  12 additional requirement that the applicant show that immediate relief is necessary.
  13 See, e.g., Hunt v. Nat’l Broad. Co., Inc., 872 F.2d 289, 292 (9th Cir. 1989); see also
  14 Stanchart Sec. Int’l, Inc. v. Galvadon, 2012 WL 5286952, at *1 (S.D. Cal. 2012);
  15 Brown Jordan Int’l v. Mind’s Eye Interiors, Inc., 236 F. Supp. 2d 1152, 1154 (D.
  16 Haw. 2002). Thus, ex parte temporary restraining orders are “restricted to serving
  17 their underlying purpose of preserving the status quo and preventing irreparable
  18 harm just so long as is necessary to hold a hearing, and no longer.” Granny Goose
  19 Foods, Inc., 415 U.S. at 438–39. Moreover, mandatory injunctive relief, namely
  20 where a plaintiff seeks to alter the status quo, is particularly disfavored. Stanley v.
  21 Univ. of Southern Cal., 13 F.3d 1313, 1319-20 (9th Cir. 1994); Tipple v. Cnty. of
  22 San Diego, 2006 WL 8455457 (S.D. Cal. 2006).
  23         First and foremost, Plaintiff’s application for a temporary restraining order is
  24 fatally flawed as there is no risk of immediate irreparable injury justifying ex parte
  25 issuance of such relief. See Stanchart Sec. Int’l, Inc., 2012 WL 5286952 at *3
  26 (finding that, because the movants failed to show irreparable harm, the court need
  27 not analyze other factors for a temporary restraining order); see also Yi Tai Shao v.
  28 Tsan-Kuen Wang, 2014 WL 12796401, at *1 (N.D. Cal. 2014) (because the court
                                                  6              Case No. 3:21-cv-00176-DMS-NLS
        DEFENDANT CITY OF SAN DIEGO’S OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION FOR
       TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 3:21-cv-00176-DMS-NLS Document 11 Filed 02/03/21 PageID.264 Page 12 of 20




   1 found that no “immediate and irreparable” harm will result the court did not address
   2 the merits of plaintiff’s motion further). Specifically, Plaintiff delayed before it
   3 sought ex parte TRO relief, waiting until the City advised it that the debarment
   4 Accusation was forthcoming. Plaintiff’s alleged due process injury is illusory and
   5 there are simply no facts in this case that justify issuing emergency injunctive relief
   6 to stay Plaintiff’s suspension without giving the City time to present the full factual
   7 record to the Court.
   8         Moreover, Plaintiff appears to rest on the mistaken proposition that because it
   9 alleges a constitutional violation, no further showing of a basis for emergency relief
  10 or irreparable injury is required. Not so. Plaintiff does not get a “free pass” simply
  11 because it is making a due process claim. Likewise, Plaintiff’s purported business
  12 harm, namely its alleged speculative business losses from not being able to bid for
  13 City projects, does not support injunctive relief as the appropriate relief (if any)
  14 would be monetary. In short, Plaintiff has identified no threat of “irreparable harm”
  15 that meets the standard for an ex parte TRO.
  16         Finally, courts disfavor mandatory injunctive relief—that is, relief seeking to
  17 alter the status quo. Tipple, 2006 WL 8455457, * 2; Stanley, 13 F.3d at 1320;
  18 Anderson v. United States, 612 F.2d 1112, 1114 (9th Cir. 1979) (mandatory
  19 injunctive relief subject to a higher level of scrutiny). And it is exactly such
  20 disfavored relief that Plaintiff seeks here. Specifically, its TRO request for the
  21 Court to lift the City’s suspension is an attempt to change Plaintiff’s position vis a
  22 vis the City before Plaintiff’s debarment proceeding is concluded. The City has
  23 filed its Accusation regarding Plaintiff’s fraudulent conduct, and Plaintiff is not
  24 entitled to TRO relief allowing it to disrupt the debarment process that is now under
  25 way—to find otherwise would allow Plaintiff to be awarded City contracts despite
  26 the serious accusations of bribery and fraud against Plaintiff that OAH will be
  27 considering and rendering a judgment on within the coming months.
  28 ///
                                                 7               Case No. 3:21-cv-00176-DMS-NLS
        DEFENDANT CITY OF SAN DIEGO’S OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION FOR
       TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 3:21-cv-00176-DMS-NLS Document 11 Filed 02/03/21 PageID.265 Page 13 of 20




   1         Finally, Plaintiff has yet to effect service of process in this action, which
   2 requires Plaintiff to serve the City’s “chief executive officer” or to serve the
   3 complaint in a manner that complies with state law. Fed. R. Civ. Proc. R. 4 (j)(2).
   4 Plaintiff’s counsel (the City’s former attorneys) have been informed previously, and
   5 again in relation to this action, that the City Clerk is the authorized agent for service
   6 of process. Despite this, Plaintiff has yet to make such service (it has sent copies to
   7 various other people, all of whom have informed Plaintiff’s counsel that they are not
   8 authorized to accept service of process). Plaintiff’s failure to serve the City is
   9 grounds to deny the emergency, expedited relief sought here.
  10 IV.     PLAINTIFF HAS FAILED TO MEET THE SUBSTANTIVE
  11         REQUIREMENTS FOR THE ISSUANCE OF A TRO
  12         The City has a critical interest in protecting the integrity and fairness of its
  13 bidding process, which includes preventing companies that engage in bribery and
  14 fraud from working on City projects. Plaintiff’s demand that the Court lift the
  15 City’s suspension prohibiting Plaintiff from bidding on City projects while
  16 Plaintiff’s debarment proceeding is underway, is fundamentally flawed and the
  17 request for TRO relief to that effect must be rejected outright.
  18         The Supreme Court has deemed a preliminary injunction to be “an
  19 extraordinary remedy never awarded as of right.” Winter v. Nat’l Res. Def. Council,
  20 Inc., 555 U.S. 7, 24 (2008). Such extraordinary relief requires the moving party to
  21 show:
  22         (1) likelihood of success on the merits;
  23         (2) likelihood of irreparable harm absent a preliminary injunction;
  24         (3) that the balance of equities tips in favor of issuing an injunction; and
  25         (4) that an injunction is in the public interest.
  26 Winter, 555 U.S. at 24; Fed. R. Civ. P. Rule 65(b)(1). In the alternative, the “sliding
  27 scale” approach can be used. Under this approach, a party seeking a preliminary
  28 injunction must show a combination of serious questions going to the merits, and
                                                   8             Case No. 3:21-cv-00176-DMS-NLS
        DEFENDANT CITY OF SAN DIEGO’S OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION FOR
       TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 3:21-cv-00176-DMS-NLS Document 11 Filed 02/03/21 PageID.266 Page 14 of 20




   1 must also show that the balance of hardships tips sharply in the movant’s favor.
   2 Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131–32 (9th Cir. 2011)
   3 (holding that the sliding scale test remained valid). A weaker showing on either of
   4 the two points can be outweighed by a stronger showing on the other. Id. Plaintiff
   5 falls well short of satisfying either of the standards for granting extraordinary relief.
   6         A.    Plaintiff Will Not Suffer Irreparable Harm In The Absence Of A
   7               TRO.
   8         “The basis of injunctive relief in the federal courts has always been
   9 irreparable harm and inadequacy of legal remedies.” Beacon Theatres, Inc. v.
  10 Westover, 359 U.S. 500, 506–07 & n. 8 (1959); Stanley, 13 F.3d at 1320. Here,
  11 Plaintiff seeks a mandatory TRO (one that changes the status quo). The Court
  12 accordingly must also consider whether the law and the facts clearly favor a finding
  13 of irreparable harm and inadequate remedies sufficient to grant a TRO, and in this
  14 case they do not. See id.. As discussed in detail above, Plaintiff has failed to make
  15 a showing of immediate irreparable harm that would warrant this Court issuing an
  16 order staying the City’s suspension of Plaintiff while the debarment process is
  17 underway. Accordingly, its TRO request must be denied.
  18         B.    Plaintiff Is Unlikely To Succeed On The Merits Of Its Claims.
  19         Plaintiff argues it is entitled to a TRO because it is likely to succeed on the
  20 merits of its Fourteenth Amendment procedural due process claim based on an
  21 alleged fundamental constitutional right to bid on City projects and because the City
  22 has violated its due process rights. Plaintiff is wrong on both counts.
  23         First, Plaintiff’s suspension does not rise to the level of impacting a
  24 fundamental constitutional right. While the Ninth Circuit has recognized there is a
  25 potential interest in pursuing one’s calling, “all cases recognizing such a right”
  26 involve “a complete prohibition on the right to engage in a calling, and not [a] sort
  27 of brief interruption.” Guzman v. Shewry, 552 F.3d 941, 954 (9th Cir. 2009)
  28 (alteration and emphasis in original) (internal quotation marks omitted). As such,
                                                  9              Case No. 3:21-cv-00176-DMS-NLS
        DEFENDANT CITY OF SAN DIEGO’S OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION FOR
       TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 3:21-cv-00176-DMS-NLS Document 11 Filed 02/03/21 PageID.267 Page 15 of 20




   1 any right to work is a “very narrow one” and has never been held to be
   2 “fundamental.” Sagana v. Tenorio, 384 F.3d 731, 743 (9th Cir. 2004). Here, the
   3 City’s suspension of Plaintiff’s right to bid on City contracts does not implicate a
   4 fundamental right as it is not a complete prohibition on Plaintiff’s “calling” or right
   5 to work. Plaintiff is free to bid on contracts for other municipalities, government
   6 agencies or on projects for private parties. Moreover, Plaintiff’s ability to bid on
   7 City contracts is only impacted until the debarment proceeding is complete, and
   8 courts have specifically found that a suspension (unlike a permanent debarment) is
   9 not a violation of a liberty interest or fundamental right. See Gradetech, Inc. v. City
  10 of San Jose, 2020 WL 1667418, at *7 (N.D. Cal. 2020). Moreover, Plaintiff does
  11 not have any clearly protected constitutional right to bid on future potential contracts
  12 that it has not already won. See Gradetech, 2020 WL 1667418, *8; see also Bd. of
  13 Regents of State Colleges v. Roth, 408 U.S. 564, 575-76 (1972); San Bernardino
  14 Physicians’ Servs. v. San Bernardino Cnty., 825 F.2d 1404, 1408 (9th Cir. 1987). If
  15 Plaintiff is not debarred, there will be no ongoing effect from its suspension, and if it
  16 is debarred it can then evaluate any due process claim related to the actual
  17 debarment. See Gradetech, 2020 WL 1667418, *7. In short, Plaintiff’s suspension
  18 does not amount to a permanent bar from public contracts or a total bar to a
  19 profession. Plaintiff’s own authority recognizes there is no legal right to do business
  20 with the government and that instead there is simply a right to fairness in the
  21 process. Golden Day Sch., Inc. v. State Dep't of Educ., 83 Cal. App. 4th 695, 706
  22 (2000) citing Gonzalez v. Freeman, 334 F.2d 570, 574 (D.C. Cir. 1964).
  23 Accordingly, Plaintiff is highly unlikely to succeed on the merits of its claim that the
  24 City has deprived Plaintiff of its liberty interest in the pursuit of a chosen occupation
  25 by suspending its right to bid pending the outcome of the debarment proceeding.
  26 See Gradetech, 2020 WL 1667418, *8.
  27         Second, Plaintiff’s suspension does not violate due process. The courts
  28 specifically recognize that the process due for temporary suspensions is not as high
                                                 10              Case No. 3:21-cv-00176-DMS-NLS
        DEFENDANT CITY OF SAN DIEGO’S OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION FOR
       TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 3:21-cv-00176-DMS-NLS Document 11 Filed 02/03/21 PageID.268 Page 16 of 20




   1 as the process due for a permanent debarment. Mednik v. State Dep’t of Health
   2 Care Servs., 175 Cal. App. 4th 631, 642 (2009). Moreover, even where a lengthy
   3 suspension is considered a de facto debarment, the process due is the same as for
   4 debarment itself, namely the right of the accused to know the charges against it, an
   5 opportunity to rebut the accusations, and (under most circumstances) the right to a
   6 hearing. Golden Day Sch., Inc.,, 83 Cal. App. 4th at 706; Transco Sec., Inc. v.
   7 Freeman, 639 F.2d 318, 321 (6th Cir. 1981). Here, all the elements of due process
   8 have been met, to wit: a formal Accusation has been filed against Plaintiff; Plaintiff
   9 will have the opportunity to rebut the charges; and a hearing is being set before the
  10 neutral decision-maker OAH at its earliest available date.3 And even prior to the
  11 filing of the formal Accusation, Plaintiff was aware of the charges against it from
  12 lengthy communications between its counsel and City representatives. In short,
  13 Plaintiff is being given the process it is due.
  14            To overcome this conclusion, Plaintiff attempts to manufacture a
  15 constitutional due process claim from its purported grievances about the length of
  16 the suspension and debarment process. But this stance lacks any factual or legal
  17 merit. In particular, while the process has taken longer than originally expected, this
  18 is in part because of Plaintiff’s own actions. Moreover, the City’s rules recognize
  19 that the timing may vary based on the circumstances of the case and where good
  20 cause to extend the time is present. See City’s Administrative Regulation No. 25.90,
  21 § 4.2.7.4 Here, Plaintiff requested a delay of the debarment proceedings (in fact
  22 claiming that if the debarment hearing were to be set, that alone would violate
  23
       3
  24   The OAH, like the federal and state courts, is highly impacted and hearings are not
     available for months out from the time of request. The City does not have control
  25 over these dates and instead is seeking to set the debarment hearing based on OAH’s
  26 first available dates.
       4
  27  The pertinent sections of the City’s Administrative Regulation were attached as
     Attachment 3 to the June 16, 2020 letter to AAS regarding its suspension. Mougin
  28
     Decl., Exh. A at p. 51.
                                               11              Case No. 3:21-cv-00176-DMS-NLS
            DEFENDANT CITY OF SAN DIEGO’S OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION FOR
           TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 3:21-cv-00176-DMS-NLS Document 11 Filed 02/03/21 PageID.269 Page 17 of 20




   1 Plaintiff’s due process rights), prolonged the process by sending extensive PRA
   2 requests rather than using the discovery process of the debarment proceeding itself,
   3 and engaged in gamesmanship rather than coordinating with the City on debarment
   4 hearing dates to reserve with OAH.
   5         Additionally, even assuming arguendo that Plaintiff had grounds to complain
   6 about the extension of time in setting the debarment hearing (which it does not), the
   7 mere fact that the debarment process is taking longer than specified does not warrant
   8 the TRO relief sought by Plaintiff here—namely, the stay of its suspension. Rather,
   9 Plaintiff is entitled to timely consideration of its debarment case and if its real
  10 concern is the alleged lack of due process because of purported delays, its relief is
  11 for the Court to order the City to file its Accusation, allow Plaintiff to rebut the
  12 Accusation, and provide Plaintiff with a debarment hearing. All these due process
  13 elements are being met and there is no injunctive relief for this Court to offer
  14 Plaintiff regarding its due process claim.
  15         If after the debarment hearing Plaintiff is permanently debarred (as the City
  16 believes it should be), and if Plaintiff believes it was not afforded the process it was
  17 due, then it may bring a claim to this Court. But the City has sought a debarment
  18 hearing with OAH precisely because of its reputation for providing independent
  19 hearing officers, which further protects any of Plaintiff’s due process rights,
  20 precluding litigation on that point.
  21         But Plaintiff’s request for TRO relief is not actually aimed at rectifying
  22 alleged due process violations; instead, it impermissibly seeks to circumvent the
  23 impact of debarment itself. For example, if Plaintiff is allowed to bid on City
  24 contracts, is then awarded a contract for a lengthy project, and a month later is
  25 debarred, Plaintiff will be working on an on-going City project despite its debarment
  26 or in the alternative the City will have to delay its project and reopen the bidding
  27 process. This is just what Plaintiff’s temporary suspension is meant to avoid. Any
  28 claim about the lack of due process is not ripe, as the debarment proceeding is still
                                                  12             Case No. 3:21-cv-00176-DMS-NLS
        DEFENDANT CITY OF SAN DIEGO’S OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION FOR
       TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 3:21-cv-00176-DMS-NLS Document 11 Filed 02/03/21 PageID.270 Page 18 of 20




   1 underway and this Court should not issue any TRO relief while OAH is considering
   2 the debarment. In sum, this Court should reject Plaintiff’s request to stay its
   3 suspension as Plaintiff is unlikely to win on the merits of its due process claims and
   4 as its TRO request is an impermissible attempt to circumvent the debarment
   5 proceeding.
   6         C.    The Balance Of Equities Tips Heavily In The City’s Favor To
   7               Ensure The Integrity Of Its Bidding Process And Contractors.
   8         The balance of equities also precludes granting the emergency TRO relief
   9 sought by Plaintiff given the strong interest of the City in the fairness of its bidding
  10 process. Specifically, a debarment proceeding is designed to protect the pivotal
  11 government interest in maintaining the integrity of government contracts. Shane
  12 Meat Co. v. United States Dep’t of Defense, 800 F.2d 334, 338 (3rd Cir. 1986). An
  13 agency may impose debarment for the fraudulent conduct of a contractor as the
  14 government has a strong interest in protecting the integrity of the bidding process
  15 and of its contractors. Ali v. United States, 932 F. Supp. 1206, 1210 (N.D. Cal.
  16 1996). The government's interest is not merely economic, but involves its ability to
  17 protect itself from dishonest contractors. Id. Thus, a contractor cannot tip the
  18 balance of equities in its favor for injunctive relief by asserting economic or
  19 speculative injury, such as a claim that the contractor is “missing valuable
  20 opportunities to obtain government contracts.” Id. (finding the balance of hardships
  21 did not tip in the contractor’s favor in claim for injunctive relief to stay debarment).
  22         Here, the balance of equities clearly tips in the City’s favor to prevent an
  23 alleged dishonest contractor from continuing to bid on contracts while the
  24 debarment proceeding moves forward. Plaintiff here took steps to conceal its covert
  25 actions from the City. For example, Plaintiff avoided the City employees charged
  26 with administering the contracts with Plaintiff, and instead directed communications
  27 to the private email of a City employee to get inside information about the bidding
  28 process. After providing a host of examples of Plaintiff’s lack of trustworthiness,
                                                 13              Case No. 3:21-cv-00176-DMS-NLS
        DEFENDANT CITY OF SAN DIEGO’S OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION FOR
       TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 3:21-cv-00176-DMS-NLS Document 11 Filed 02/03/21 PageID.271 Page 19 of 20




   1 the City’s Chief Operating Officer advised, “The preceding examples show the
   2 City’s inability to trust AAS, as AAS was going behind the back of City employees
   3 that administer the contract, to obtain advice from [a City employee] on how to gain
   4 advantages over the construction managers…. AAS has shown their willingness to
   5 manipulate prices and the contracting process.” Mougin Decl., Exh. A, p. 12. In
   6 light of these actions, the City opted to suspend Plaintiff from further bids on
   7 contracts, pending a review by an independent hearing officer.
   8         D.    Denial Of The TRO Request Is In The Public Interest As It
   9               Prevents A Bad Actor From Bidding On City Projects.
  10         Plaintiff’s TRO relief should also be denied in order to protect the public
  11 interest. Here the City’s interest in protecting the integrity of the bidding process is
  12 also in the public interest. The City’s residents and business community should be
  13 protected from fraudulent contractors seeking to take advantage of the City’s
  14 bidding process. The public interest in seeing unfair business practices shutdown
  15 will increase the public’s trust in the bidding process and help prevent the waste of
  16 taxpayer money. Plaintiff’s suspension for egregious and fraudulent bidding
  17 activity must not be lifted pending the outcome of its debarment hearing. To do
  18 otherwise will seriously undermine the public interest in protecting the integrity of
  19 the process that awards lucrative City contracts.
  20 ///
  21 ///
  22 ///
  23 ///
  24 ///
  25 ///
  26 ///
  27 ///
  28 ///
                                                 14              Case No. 3:21-cv-00176-DMS-NLS
        DEFENDANT CITY OF SAN DIEGO’S OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION FOR
       TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 3:21-cv-00176-DMS-NLS Document 11 Filed 02/03/21 PageID.272 Page 20 of 20




   1 V.     CONCLUSION
   2        For all the foregoing reasons, the City respectfully requests that this Court
   3 deny Plaintiff’s ex parte application for a temporary restraining order and order to
   4 show cause regarding preliminary injunction.
   5
   6 DATED: February 3, 2021               MEYERS, NAVE, RIBACK, SILVER &
                                           WILSON
   7
   8
                                           By:
   9
                                                 JENNY L. RIGGS
  10                                             MARGARET W. ROSEQUIST
                                                 Attorneys for Defendant
  11
                                                 CITY OF SAN DIEGO
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                 15              Case No. 3:21-cv-00176-DMS-NLS
        DEFENDANT CITY OF SAN DIEGO’S OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION FOR
       TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
